
	
		II
		111th CONGRESS
		1st Session
		S. 2648
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on motor generator
		  units.
	
	
		1.Motor generator
			 units
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Motor generator units with three-phase cable assembly, the
						foregoing functioning as a starter motor and electric motor supplementing the
						gasoline internal combustion engine and as a generator for recharging vehicle
						batteries in regenerative braking mode; certified by the importer for use in
						hybrid electric vehicles (provided for in subheading 8511.40.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
